                                            Case 5:21-cv-01172-BLF Document 9 Filed 09/07/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10     KEVIN L. MCCULLOM,                               Case No. 21-01172 BLF (PR)
                                  11                       Plaintiff,                     JUDGMENT
                                  12               v.
Northern District of California
 United States District Court




                                  13

                                  14     JHON KEEN,
                                  15                      Defendant.

                                  16

                                  17
                                                The Court has dismissed the instant civil rights action with prejudice for failure to
                                  18
                                       state a claim. Judgment is entered accordingly.
                                  19
                                                The Clerk shall close the file.
                                  20
                                                IT IS SO ORDERED.
                                  21
                                       Dated: _September 7, 2021___                        ________________________
                                  22
                                                                                           BETH LABSON FREEMAN
                                  23                                                       United States District Judge
                                  24

                                  25   Judgment
                                       P:\PRO-SE\BLF\CR.21\01172McCullom_judgment

                                  26

                                  27

                                  28
